DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 5/15/2020.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘comprising’ should read ‘including’
Abstract, line 2- ‘comprising’ should read ‘including’
Abstract, line 7- ‘comprises’ should read ‘includes’
Abstract, line 8- ‘comprise’ should read ‘include’
Abstract, line 9- ‘comprising’ should read ‘including’
Abstract, line 10- ‘comprising’ should read ‘including’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 10-12 are objected to because of the following informalities:  
Claim 10 recites the limitation "the other image" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the other image" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is dependent on Claim 11, and hence inherits the deficiencies of Claim 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erjefält (WO 2013/015740 A1).
     Erjefält discloses a microscope (See for example Abstract; Figures 1-8; Page 17, lines 1-21), comprising an illumination assembly (See for example Page 7, lines 7-23; Claim 12, use of initiating radiation) operable to illuminate a sample (See for example 811 in Figure 8) under observation of the microscope; an image capture device (See for example 13 in Figure 1) operable to capture an initial image set (See for example 221 in Figure 2b) of the illuminated sample; and a processor (See for example 10, 11, 12 in Figure 1) coupled to the image capture device and configured with instructions to identify an area of the sample that comprises at least one of artifact or empty space (See for example 211 in Figure 2a; 222 in Figure 2b; Page 23, lines 13-25; Page 27, lines 1-10), and to determine a process for generating a computational image of the sample (See for example 212 in Figure 2a; 223, 224 in Figure 2b) in response to identifying the area.  Erjefält .

Allowable Subject Matter
     Claims 2-5, 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2019/0072751 A1 to Rainbolt et al.

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
12/28/2021